Blackford, J.
Elliott and others sued Tripp in assumpsit before a justice of the peace, and were nonsuited. They *169appealed to the Circuit Court, and obtained a judgment for twelve dollars together with costs. The defendant appealed to this Court; and the appeal has been dismissed this term for want of jurisdiction. Petition by the appellant for a rehearing.
R. A. Chandler, for the appellant.
D. Mace, for the appellees.
We have no jurisdiction in any case which originated before a justice, unless the amount in controversy, in this Court, is at least twenty dollars exclusive of interest and costs. And though the amount so in controversy be more than twenty dollars, still if that amount inclusive of interest and costs be under fifty dollars, we have no jurisdiction unless a supersedeas be granted. Rev. Stat. 1838, p. 202.
The amount in controversy in this case, exclusive of interest and costs, is only twelve dollars; and the appeal was, therefore, correctly dismissed.

Per Curiam.

The petition is overruled.